Citation Nr: 0946966	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  02-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for laryngitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for pharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A copy of the 
transcript is of record.

In an October 2007 decision, the Board denied the Veteran's 
claims.  He appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2009 Order, the Court granted the parties' Joint Motion 
for Partial Remand of the Board's October 2007 decision.  
Pursuant to the actions requested in the March 2009 Joint 
Motion, the Court vacated the Board's decision and remanded 
the matters listed above for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As directly by the Joint Motion, the August 2002 VA 
examination reports are inadequate for use as a basis to 
determine whether the Veteran's claimed disorders were 
incurred as a result of active service.  Accordingly, the RO 
should arrange for the Veteran to undergo an examination to 
determine the nature and etiology of the disorders on appeal.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the claimed disorders from the 
Community-Based Outpatient Clinic (CBOC) 
in Chattanooga, Tennessee, and VA Medical 
Center (VAMC) in Murfreesboro, Tennessee, 
for the period from June 2006 to the 
present.

2.  Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his bronchial 
asthma, laryngitis, bronchitis, sinusitis, 
and pharyngitis disorders.  The examiner 
should be provided with the claims file 
for review in conjunction with the 
examination.

The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
higher) that the bronchial asthma, 
laryngitis, bronchitis, sinusitis, and/or 
pharyngitis disorders, if shown, are 
related to service.  All opinions are to 
be accompanied by a clear rationale 
consistent with the evidence of record.

3.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in June 2006.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

